Title: From George Washington to John Beatty, 10 November 1779
From: Washington, George
To: Beatty, John


        
          sir
          West point Nov. 10. 1779
        
        I have received Your Letter of the 8th Instant with the Inclosures. You will consider the following as the Sixth paragraph of my Letter of Instruction to You of the 30th Ulto instead of the One it contains, & govern Yourself by it in your answer to Mr Loring, with respect to his demand on account of Violators of parole.
        In this view, You will inform Mr Loring that you are pursuing every means in your power to return the Officers for whom we consider ourselves accountable, as Violators of their parole—and in the mean time, if agreable to Sir Henry Clinton—we will send in on parole as many of their Officers of the same rank, prisoners to us, counting upon those of their rank already in their hands in part—as these Violators of parole amount to—and that at any time when a Violator of parole is returned—they may make the release of any One of their Officers of his rank absolute & final, by sending out Another of ours of the same rank, who stands first in order of captivity, in exchange for him. And You may farther inform him that the moment we are so happy as to conclude upon a plan for a general exchange, which we have ever been willing to make & still are, on terms of equality & mutual advantage—that the whole of these Violators of parole or such part of them as shall not have returned or been exchanged shall be finally accounted for. I am Sir Your Most Obedt sert
        
          G. Washington
        
       